 



Exhibit 10.2

CONDITIONS OF EMPLOYMENT

The company requires all employees to sign a Conditions of Employment Agreement
upon joining the company. This Agreement confirms an employee’s ethical
commitment to: (1) put forth full-time efforts for the company during the course
of employment; (2) not disclose or make outside use of company or customer trade
secrets; (3) protect the company against unethical loss of employees or
customers; and (4) protect company property.

The specific Conditions of Employment Agreement that follows should be referred
to for full details on the concerns and terms of employment.

MANUGISTICS, INC. CONDITIONS OF EMPLOYMENT

As a condition to, and in consideration of, my continued employment as an at
will employee, or certain changes or improvements related to my employment, I
agree with Manugistics, Inc. and Subsidiaries (“Manugistics”) as follows:

1. PRIOR UNDERSTANDING

Except as fully disclosed in any attachment to this Agreement, I am not
presently a party to any prior agreement or understanding with a former employer
or with any other person or business or any other legal restriction or
obligation which would in any way prohibit, impede, or hinder my employment with
Manugistics or the performance of my duties in the course of such employment. I
also fully understand that I have a duty not to disclose any trade secrets that
I have learned at previous employers during my employment with Manugistics.

2. FULL EFFORTS WHILE EMPLOYED

Manugistics is entitled to my full-time and efforts during the course of my
employment. Therefore, I will not, without Manugistics’ prior written approval,
while employed by Manugistics, engage in any employment, for myself or for any
other person or business, which requires the use of skills for which I was hired
by Manugistics or the use of skills attained during the course of my employment
with Manugistics which would conflict with or compete with my employment with
Manugistics.

3. TRADE SECRETS AND CONFIDENTIAL INFORMATION

I fully understand that my employment with Manugistics creates a relationship of
confidence and trust between Manugistics and me with respect to confidential
information and unless and until made publicly available through no act or
omission of mine, all customer lists, and all features and documentation of
Manugistics’ programs, designs, technical memoranda, pricing policies, business
plans, proposals, results of development, and techniques and any other
information or property of Manugistics designated by it as confidential and
proprietary, and any information or property entrusted to Manugistics by any of
its customers are Manugistics’ (or such customer’s, as the case may be) trade
secrets. I acknowledge that I have access to these trade secrets, which are
valuable, have been developed at considerable time and expense, are unique, and
are kept confidential by Manugistics. I also acknowledge that Manugistics would
be damaged and its competitors benefited, if its trade secrets or those of its
customers were made available to persons outside Manugistics. Except to the
extent necessary in the regular course of my employment, or as otherwise
authorized or directed in writing by an officer of Manugistics, I will maintain
in confidence and will not knowingly use or disclose to any person, either
during or after the period of my employment, any such trade secrets or any
unpublished information regarding the financial affairs of Manugistics, its
salary structure, its relationships with its customers, and such other
unpublished information as may be helpful to its competitors or embarrassing to
it or its customers. I will also report to the company all unauthorized
disclosures regarding the matters stated in this provision.

 



--------------------------------------------------------------------------------



 



4. COMPANY PROPERTY

All manuals, letters, notes, notebooks, reports, records, drawings, contracts,
customer lists, proposals, and other solicitations for work, and all other
writings and materials, and copies, which are of a secret or confidential
nature, which relate to Manugistics’ operations, investigations or business,
which are in my possession or which come into my possession during the period of
my employment, and all samples and other property of Manugistics, made or
received by me during any past or future period of employment with Manugistics,
are and shall be the property of Manugistics exclusively. I will keep the same
at all times in Manugistics’ custody and subject to its control and will
surrender the same to Manugistics or at before the termination of my employment.

5. SOLICITATION OF EMPLOYEES, SOLICITATION OF CUSTOMERS, AND NON-COMPETITION
AFTER EMPLOYMENT

During the term of my employment with Manugistics and for six (6) months
thereafter, I will not, directly or indirectly, (a) solicit the employment of or
employ, for myself or for any other person or business, any other Manugistics
employee or any person who was a Manugistics employee at any time during the six
(6) month period preceding the termination of my employment with Manugistics; or
(b) in competition with Manugistics, solicit or attempt to solicit business
from, provide services to, or secure employment with any person or entity which
was a customer of Manugistics during my employment by Manugistics, or any person
or entity to whom Manugistics had proposed work within six (6) months prior to
the termination of my employment with Manugistics. As a further protection for
Manugistics’ legitimate business interests, I agree that I will not accept
employment, as either an employee or a consultant, with any competitor of
Manugistics for a period of six (6) months following my termination from
Manugistics. In the event this provision is found to be unenforceable as
written, the court so deciding may reduce the time periods provided for herein
to allow this provision to be enforced. I acknowledge that the restrictions
contained in this paragraph are reasonable and will not unreasonably interfere
with my ability to earn a living following my employment with Manugistics.

6. COMPLIANCE WITH OBLIGATIONS TO THIRD PARTIES

Previous Employers - I understand and acknowledge that Manugistics encourages
all employees to comply in good faith with the terms of any agreements with
their former employers or other third parties. I hereby affirm that my
employment with Manugistics does not violate the terms of any agreement,
including any employment agreement, conditions of employment, nondisclosure
agreement or any other type of agreement that I have executed with any other
party. I understand that a breach of any such agreement could cause me to be
liable for contract and trade secret violations, and I hereby agree that I shall
abide by the terms of any agreements while performing services for Manugistics.
I also understand that such agreements may preclude me from performing services
for certain clients or in certain territories, and I agree that I shall notify
Manugistics of any restrictions on my ability to perform services for
Manugistics as an employee of Manugistics. I also understand that such
agreements may preclude or restrict my ability to solicit employees from my
former employer and to receive any Manugistics referral bonuses related thereto,
and I agree to abide by the terms of such agreements.

Clients, Partners - Manugistics Inc., is committed to a drug free workplace and
supports the Drug-Free Workplace Act of 1988. Employees are prohibited from the
possession or use of unlawful controlled substances, at any time, on or off the
job. Violations may result in mandatory rehabilitation or serious disciplinary
action up to, and including employment termination.

Many Manugistics clients have Drug and Alcohol Testing Programs in place. These
client programs will sometimes require that Manugistics employees submit to drug
and alcohol testing. Your signature on this Conditions of Employment document
indicates your willingness to abide by Manugistics and client Drug/Alcohol
Policies and testing programs.

7. INVENTIONS AND DISCOVERIES

I will disclose and assign to Manugistics all designs, improvements, inventions,
and discoveries relating to the business of Manugistics, which shall have
originated in connection with work done for Manugistics, which are made, first
reduced to practice, devised or conceived by me or by me jointly with others
during any past or future period of employment with Manugistics. The foregoing
obligation to disclose and assign to Manugistics my designs, improvements,
inventions, and discoveries shall apply whether or not they are first reduced to
practice, devised or conceived during regular working hours, or on Manugistics’
premises, and/or at the expense of Manugistics. I will disclose and assign to
Manugistics all designs, improvements, inventions, and discoveries, whether or
not relating to the business of Manugistics, if Manugistics’ machine or other
resources

 



--------------------------------------------------------------------------------



 



or Manugistics’ property were used by me in pursuit of same, or if said items
were the result of efforts expended during the working hours for which I am
compensated by Manugistics. All such designs, improvements, inventions, and
discoveries shall remain Manugistics property whether or not so disclosed or
assigned and I will cooperate fully with Manugistics during and after my
employment in accomplishing the intent of this provision.

8. EMPLOYEE HANDBOOK

I acknowledge that I am responsible for reading and understanding company
policies and procedures which can routinely be accessed by employees on the
Lotus Notes Database (See Employee Encyclopedia). Also in the Database is the
Employee Code of Conduct and the policies on public disclosure and
communications, trade secrets, computer center access and security precautions.
I agree to comply with these policies and procedures and acknowledge that
nothing contained herein or in the employee handbook may be construed as a
contract of employment for any period of time or changes my status as an at will
employee.

9. ELECTRONIC MAIL (e-mail)

I understand that by use of electronic mail (e-mail or Lotus Notes), it is
possible to create a valid legal contract. I also acknowledge that during my
employment with Manugistics, I will be required to use e-mail on a regular basis
as a means of communication within Manugistics and with people outside the
Company. I fully understand, acknowledge and agree that my e-mail transmissions
include an authentic legal signature, the equivalent of a hard copy paper
signature.

10. REMEDIES

I acknowledge that Manugistics does not have an adequate remedy at law should I
breach any of my obligations hereunder. I agree that Manugistics shall have, in
the event of such a breach, the right to a mandatory or prohibitive injunction
requiring compliance herewith, the right to compel specific performance by a
suit in equity, or to any other appropriate remedy at law or in equity,
including but not limited to the right to reimbursement of all legal fees and
other expenses incurred by Manugistics in enforcing this Agreement. I understand
that violation of any of these Conditions of Employment may be grounds for
immediate dismissal.

11. SEVERABILITY

If any provision or provisions of this Agreement are held to be invalid,
illegal, or unenforceable, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired thereby.

My signature below signifies my acceptance of each of the foregoing Conditions
of Employment.

The signed copy of this acknowledgment (hard copy or electronic) will be
retained by the Human Resources Department in the employee’s personnel file.

         
NAME (Type or Print): Jeffrey L. Kissling
       
 
       
SIGNATURE /s/ Jeffrey L. Kissling
  DATE:   September 3, 2004

 